Garnett, J. The chief point, in dispute in this case is whether the letters referred to in the statement of the case, and the action of the parties, constitute a contract for all the services rendered by appellees for appellant until the decision of the Supreme Court, for the sum of $500 if successful, and $300 if not successful, or was for services in the Appellate Court only. The Circuit Court held the latter was the true interpretation. Sanders, in his letter of September 25, 1882, taken alone, seems to be emphatic in his determination not to pay more than $500 for a reversal of the decree in the Supreme Court. It must be admitted, however, that he did not always mean the Supreme Court when he used those words. In his letter of September 16, 1882, he acknowledged receipt of Seelye’s letter of the 14th, referring, as he (Sanders) says, to securing counsel to attpnd to his interests in the Supreme Court, although Seelye’s letter of the 14th distinctly named the Appellate Court and made no reference to the Supreme Court. Thus there was a foundation laid for the supposition that when he said “ Supreme Court” in his letter of September 25th he meant the Appellate Court. That Seelye acted on that supposition, in good faith, is shown by the fact that immediately after its receipt he called on Herbert, Quick & Miller, and proposed to have them represent Sanders in the Appellate Court. On the same day (September 28th) they wrote Seelye that they had considered his proposal in behalf of Mr. Sanders that they should represent his interests in the Appellate Court, and declined the same. That letter was sent by Seelye to Sanders, and in his letter inclosed therewith, Seelye said: “ I submitted your proposition to Messrs. Herbert, Quick & Miller, and have just received the inclosed.” There was distinct and definite information given to Sanders that Seelye understood him to mean the Ap-pellate Court, in his letter of September 25th. If Sanders did not mean that he should have so stated by correcting Seelye. When he afterward learned that Herbert was at work on his case in the Appellate Court, he must have known that he had reconsidered the matter and determined to accept the proposal which his letter showed he understood to have been made by Sanders. If Sanders did not wish his services as he was informed Herbert understood he was rendering them, he should have spoken. Having remained silent, it is now too late to speak. This view of the question is confirmed by the correspondence between Seelye and Sanders in June, 1883, after the decree was affirmed by this court. Hp to that time Sanders, in his letters to Seelye, had insisted on the binding force of his letter of September 25th. When additional expense, not within the terms of that letter, was proposed to him, for the purpose of an apjmal to the Supreme Court, he no longer refers to that letter as the measure of his undertaking, but inquires about the amount that will be required, and says he is willing to sustain his fair proportion. It may be fairly said that this was a tacit admission that the contract between the parties had reached its termination. We are not satisfied from the record that anything was allowed to Seelye for his services in the Appellate Court. The decree allowed $1,200 on account of items six and ten in the bill presented by him. Item six was a charge of $1,750 for services in the matter of agreement with W. L. Peck et al., and item ten was a charge of §1,000 for services and disbursements in Appellate, Supreme and Circuit Courts. The decree of the Circuit Court made a large redaction from the amounts allowed by the master on those two items; the evidence being sufficient to sustain the amount allowed'by the court, and there being nothing to show that any part of the amount was allowed for services in the Appellate Court, we can not say the decree is erroneous on account of this allowance. The bonds came into the hands of the attorneys in the course of their professional employment, and they are therefore entitled to a lien on them for the general balance of their accounts. Weeks on Attorneys at Law, See. 871; 1 Jones on Liens, Secs. 115, 119. A number of other questions have been forcibly argued by .counsel for appellant and by counsel for appellees on their cross-errors, but as a separate and formal presentation of them in this opinion would not be serviceable either to the parties or the profession, we must content ourselves by saying that they have all had careful consideration, and we find the decree of the court below is not unwarranted in any point. It is therefore affirmed. Decree affirmed.